Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350), I, Haley Manchester, certify that: 1. This Annual Report ofEagle Mountain Corporation (the “Company”)on Form 10-K for the year ended December 31, 2015 (the “Report”), as filed with the Securities and Exchange Commission as of the date hereof, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:September 9, 2016 /s/Haley Manchester Haley Manchester Chief Financial Officer (Principal Financial and Accounting Officer) This certification has been furnished solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. A signed original of this written statement required by Section 906 has been provided to Eagle Mountain Corporation and will be retained by Eagle Mountain Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
